Title: To George Washington from Timothy Pickering, 22 June 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State June 22. 1796.
        
        I have the honor to inclose a translation of Mr Adet’s letter relative to the capture of the ship Mount Vernon. It seems to be studiously reserved. Besides the case in question, my letter invited a frank & candid communication of any information on the subject. Whatever orders the Directory may have given to their new Commissioners gone to St Domingo, relative to neutrals trading with the enemies of the French Republic, it is plain such new orders could not have been furnished to the privateer called the Flying Fish, which, from the information I have received, left St Domingo, and was even probably in the port of Philadelphia, when those Commissioners arrived in the West Indies.
        We have heard of no more captures by the Flying Fish; and her capturing and retaining the ship Mount Vernon seems likely to have been done in expectation of eventually proving her to be

British property, of which a number of circumstances, currently reported, induce the suspicion, in the minds of many people.
        yesterday I received a letter from Mr DeWitt: He suspends his decision on the appointment to the office of surveyor general, until he should come to the seat of government, for which he proposed to set off by the next stage. His letter is dated the 14th at Albany.
        Harrison Gray Otis who was appointed District Attorney for Massachusetts, declines accepting the office. Mr Wolcott says that Mr Davis, the Comptroller, would be gratified by an appointment to that office, when he quits the office of comptroller.
        The death of Mr Gorham, supervisor of Massachusetts, presents Mr Jonathan Jackson, now an inspector in that department, as a candidate for the vacant office. He is so well known to you, either personally or by former recommendations of gentlemen who knew his worth, that no new testimonies in his favour seem necessary.
        General John Brooks, the present marshall of that district, desires to succeed to Mr Jackson’s office: and Colonel Samuel Bradford, now the deputy marshall, who resides at Boston, and has to universal acceptance, done nearly all the business of the Marshall, desires to succeed General Brooks. The general, as well as Judge Lowell, speaks of Colo. Bradford in terms of perfect approbation.
        Captain OBrien remained here several days longer than I expected. When I pressed his departure last week I found he was waiting for some spare topmasts & yards which were making. Yesterday at one o’clock I delivered him his dispatches for Colo. Humphreys, and he was to sail before the evening. Mr Humphreys the naval constructor and Mr Fox are making calculations & forming a draught of the proposed frigate, without which proper directions for building her cannot be given. The greater part of the timber sufficiently seasoned may probably be collected from the various public yards. I am with the highest respect sir your most obt servant
        
          Timothy Pickering
        
      